Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The “recognition unit”, the “selection unit”, the “layout unit”, and the “storage unit” in claims 1-9, the “presentation unit” in claims 7-8, and the “generation unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “recognition unit” (305), the “selection unit” (307), the “layout unit” (301), the “storage unit” (309), the “presentation unit” (208), and the “generation unit” (311) cover the corresponding structure described in the specification (see par. 33-37).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-19, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, selecting additional information corresponding to the recognized object from among stored additional information and laying out the additional information so that at least a part of an area in which the selected additional information is embedded overlaps an area of the recognized object.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive.  To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:
--- IMAGE PROCESSING APPARATUS, METHOD, AND PROGRAM PRODUCT FOR EMBEDDING CORRESPONDING INFORMATION IN AN AREA OVERLAPPING A RECOGNIZED OBJECT---.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 December 2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 5541360 B2 on page 1 of the specification.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Fox et al (US 7388606 B2) disclose incorporating a watermark into an original digital picture utilizes an image file, such as a JPEG file to store a watermark or otherwise altered rendition of an original digital picture. The marker section of the JPEG file would include the original digital picture as well as meta data relating to the watermark. For text to be embedded to the photograph, the displayable text marker would store the bits of the picture before any overlay is created so that the photograph and the textual material may be edited subsequent to the compilation of the JPEG file. Pixels of the picture are eliminated from the photograph when textual material is embedded therein (see Figs. 7-8). Whenever the text needs to be edited, the pixels are simply reloaded without the text in a process called decomposing. If the textual material is to be embedded into the photograph, a process called composing is used and the pixels with the newly edited text are then reinserted into the picture. A photography tag application is used so that the appropriate textual material can be created or modified by an authorized user and appended to the JPEG file. See abstract and col. 9.

Ouimet et al (US 10482327 B1) disclose an operation wherein media overlay selection module 708 determines a category associated with the real-world object captured in an image received from the client device 102. The real-world object is associated with metadata describing the real-world object captured in the image. The metadata is associated with the image by the image processing system 116. The metadata includes categorization metadata describing one or more categories to which the real-world feature belongs. The media overlay selection module 708 uses the metadata to determine the category associated with the real-world object.
Kawada (US 20080152197 A1) discloses inputting an image, detecting a face area of a person from the input image, selecting a face area with which desired relevant information is to be associated from among detected face areas, inputting desired relevant information, recording the relevant input information associating the relevant information with the selected face area, selecting a desired face area from among face areas with which relevant information is associated, and displaying relevant information associated with selected the face area by superimposing the relevant information at a position appropriate for the position of the selected face area.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott A Rogers/
Primary Examiner, Art Unit 2672
24 September 2021